Title: From Thomas Jefferson to Benjamin Hawkins, 1 April 1791
From: Jefferson, Thomas
To: Hawkins, Benjamin



Dear Sir
Philadelphia April 1. 1791.

At Mrs. Trist’s desire I forward to you about a dozen beans of three different kinds, having first taken toll of them as she had done before. They are of the scarlet flowering kinds. This is all I know of them. The most beautiful bean in the world is the Caracalla bean, which though in England a green house plant, will grow in the  open air in Virginia and Carolina. I never could get one of them in my life. They are worth your enquiry.
Some friendly Indians have been killed near Fort Pitt lately, on a trading visit, by a party of Virginians. This will not only defeat the measures set on foot for peace, but spread the war wider. There has been also a small fracas on our disputed territory to the Eastward, by our sheriffs levying taxes on the inhabitants of Moose island, who as to that article, wished to be neutrals.—A sale of 1,200,000 acres of land by Mr. R[obert] M[orris] in Europe and the purchase of 5. millions more is the report of the day. Things were going on well in France by the last authentic accounts. The English papers have since killed the D. of Orleans. It seems to be thought that the affairs of Europe are by no means settled, and that the late pacification has only covered a fire which will burst out again immediately. Adieu. Your’s affectionately,

Th: Jefferson

